department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division 2g ae fe he fe ok oe fe oe oe oe oe a oe eo ae fe ake 2c 2s fe he sec_2 oe oi fe kc afc oe 2c ke 2k ok legend 401_k_plan amount b amount c amount d amount e credit_union ira x dear oe ok ke fe ie de er a a a sek ak a ak a ok a cacc eac aec ico fa of a iteleiiledalad itil grok eset he oo ea ek ae eof ek ak a ie 2s fe 2h 2a a fe ta ae a eo fe a as a a aka zac ie sec_2 hce rc rr aci a fe 2g 2g oe ie fe oi rce cca cr cae cr oo ak a 2k 2s fe ok this is in response to a request submitted on your behalf by your authorized representative by letter dated date as supported by additional correspondence dated date for a ruling to waive the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury to support the ruling requested dr os oe ag ig ie fee ok page in connection with your retirement you asked for a distribution of amount b from your 401_k_plan in order to obtain funds to acquire a new residence you deposited in the credit_union a check for amount c on date which was the distribution from your 401_k_plan reduced by federal withholding of amount d you wanted to close on the new residence as soon as possible since the check representing the distribution from your 401_k_plan was drawn on an out-of-state bank and the check was in excess of dollar_figure the credit_union put a hold on the funds until you had to pull back from closing on the new residence until after that date and the settlement was completed on date later you decided to roll over the distribution to eliminate the tax on such a large distribution in one single year in a lengthy process you borrowed funds and you completed the rollover of amount e into ira x on date during your conference of right and in a post-conference brief your authorized representative argued that the funds distributed from your 401_k_plan were not available to you until date when the credit_union took the hold off of the funds distributed from your 401_k_plan because you had restricted access to your funds it is advanced that it was attributable to an error by the credit_union which is reason to justify the waiver of the 60-day rollover requirement because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_402 of the code sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code concerning rules applicable to rollovers from exempt trusts provides in part that if any portion of the balance to the 2g fe fe 2s f sec_2 2c 2c 2c fe fe oie fe 2s ee a ae page credit of an employee is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that a qualified_trust means an employees’ trust described in sec_401 a which is exempt from tax under sec_501 sec_402g of the code provides in part that an eligible_retirement_plan includes an individual_retirement_account described in sec_408 a sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 a provides that subparagraph b of paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed a hardship exception in subparagraph b provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 l r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred information presented does not demonstrate circumstances that justify a waiver of the 60-day rollover requirement the check you received on die fe ke 2k 9k oe fe ale fe 2k ale aie aie ae page date was used to purchase a residence rather than rollover the distribution into another eligible_retirement_plan therefore pursuant to sec_402 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount b thus amount e which was contributed to ira x on date will not be considered a valid rollover because the 60-day requirement under sec_402 of the code with respect to such contribution was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact d feeeeeee at be ee ee sincerely yours donzelli littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
